IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE

CHARLES DEWAYNE MOORE v. KENNETH W. LOCKE, WARDEN and
                 STATE OF TENNESSEE

                     Appeal from the Criminal Court for Davidson County
                          No. 3657    J. Randall Wyatt, Jr., Judge



                   No. M2005-01866-CCA-R3-HC - Filed February 2, 2006


The Petitioner, Charles Dewayne Moore, appeals from the trial court’s summary dismissal of his
petition seeking habeas corpus relief. The State has filed a motion requesting that this Court affirm
the trial court’s denial of relief pursuant to Rule 20, Rules of the Court of Criminal Appeals. The
State’s motion is granted. The judgment of the trial court is affirmed.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed Pursuant
                           to Rule 20, Tenn. Ct. Crim. App. R.

DAVID H. WELLES, J., delivered the opinion of the court, in which THOMAS T. WOODALL and
ROBERT W. WEDEMEYER , JJ., joined.

Charles Dewayne Moore, Pro Se.

Paul G. Summers, Attorney General and Reporter Rachel E. Willis, Assistant Attorney General;
Victor S. Johnson, District Attorney General; and Lisa Naylor, Assistant District Attorney General,
for the appellee, State of Tennessee.

                                  MEMORANDUM OPINION


       It appears from the record on appeal that on March 16, 2005, in the Criminal Court of Roane
County, the Petitioner, Charles Dewayne Moore, was convicted of voluntary manslaughter and was
sentenced to a term of twelve years.

        On June 3, 2005, apparently while incarcerated in Davidson County, the Petitioner filed a
petition seeking habeas corpus relief. Without conducting an evidentiary hearing, the trial court
issued an order dismissing the petition. The order of dismissal states that the petitions was dismissed
because it did not contain a copy of the Petitioner’s judgment of conviction, nor did it contain a
satisfactory reason for its absence. See Tenn. Code Ann. § 29-21-107(b)(2).
        The petition alleges that the twelve-year sentence as a Range III persistent offender is an
illegal sentence because the Petitioner did not have the requisite number of prior convictions to
qualify as a persistent offender. Although not asserted in the petition filed in the trial court, the
Petitioner on appeal also argues that his conviction and sentence violate his protection against double
jeopardy, that he received the ineffective assistance of counsel and that his guilty plea which led to
his conviction was not knowingly and voluntarily entered. He also argues that his due process rights
were violated.

                 Article 1, section 15 of the Tennessee Constitution guarantees the right to seek habeas
corpus relief and our statutes codify the applicable procedures for seeking a writ. Tenn. Code Ann.
§§ 29-21-201 et seq. However, the grounds upon which our law provides relief are very narrow.
Taylor v. State, 995 S.W.2d 78, 83 (Tenn. 1999). Habeas corpus relief is available in Tennessee only
when it appears upon the face of the judgment or the record of the proceedings upon which the
judgment is rendered that (1) the convicting court was without jurisdiction or authority to sentence
the defendant; or (2) the defendant’s sentence has expired. Archer v. State, 851 S.W.2d 157, 164
(Tenn. 1993). It is permissible for a trial court to summarily dismiss a petition for habeas corpus
relief, without the appointment of counsel and without an evidentiary hearing, if there is nothing on
the face of the judgment to indicate that the convictions addressed therein are void. Passarella v.
State, 891 S.W.2d 619 (Tenn. Crim. App. 1994).

         In addition, the procedural requirements for habeas corpus relief are mandatory and must be
scrupulously followed. Hickman v. State, 153 S.W.3d 16, 20-21 (Tenn. 2004). One of these
requirements is that if the Petitioner is being restrained by legal process, “a copy thereof shall be
annexed, or a satisfactory reason given for its absence.” Tenn. Code Ann. § 29-21-107(b)(2). In this
case, the Petitioner did not attach to his petition a copy of his judgment of conviction sentencing him
to the Department of Correction. A habeas corpus court may properly choose to dismiss a petition
for failing to comply with the statutory procedural requirements. See Hickman, 153 S.W. 3d at 21.
This failure alone was sufficient reason for the trial court to summarily dismiss the petition seeking
habeas corpus relief.

        In addition, the petition does not demonstrate or allege that the convicting court was without
jurisdiction to convict or sentence the Petitioner or that his sentence has expired. The sentence
which the Petitioner received is authorized by law for his crime and thus is not an illegal sentence.
Furthermore, this Court will not consider on appeal issues which were not first raised in the trial
court.

       We acknowledge that a petition for habeas corpus relief may be treated as a petition for post-
conviction relief. See Tenn. Code Ann. § 40-30-105(c). However, a post-conviction proceeding
must be commenced in the court in which the conviction occurred. The Petitioner’s conviction
occurred in Roane County, and this petition was filed in Davidson County.




                                                  -2-
        For the reasons stated herein, this Court concludes that the petition for habeas corpus relief
was properly dismissed. Accordingly, the State’s motion is granted. The judgment of the trial court
is affirmed in accordance with Rule 20 of the Rules of the Tennessee Court of Criminal Appeals.



                                                       ___________________________________
                                                       DAVID H. WELLES, JUDGE




                                                 -3-